MOTION AND PROCEDURAL RULINGSua sponte, Ohio Public Defender appointed to represent appellant for the pendency of this appeal. Sua sponte, parties ordered to file supplemental briefs in this case addressing the following question: "Does the procedural error in the juvenile-bindover proceeding create a jurisdictional defect that deprived the general division of the common pleas court of subject-matter jurisdiction?" Appellant shall file his supplemental brief within 30 days. Appellee's supplemental brief is due within 20 days of the filing of appellant's supplemental brief. No reply briefs or requests or stipulations for extension of time shall be filed.